 1

 2

 3
                                         UNITED STATES DISTRICT COURT
 4
                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6
      BETSY AMY BLANCO,                                      CASE NUMBER: 1:21-cv-00028-GSA
 7
                            Plaintiff,
 8                                                           ORDER DIRECTING FILING OF
              v.                                             CONSENT/DECLINE FORM
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                            Defendant.
12

13
             Pursuant to docket entry 9-1, the consent/decline form was due May 3, 2021. Accordingly,
14
     Plaintiff is directed to complete and file the consent/decline form (Doc. 9-2) within 14 days of the
15
     entry of this order.
16

17
     IT IS SO ORDERED.
18

19       Dated:     May 10, 2021                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       1
